Order entered September 2, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00010-CR

               QUANTARA LANEESE MELTON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-76488-P

                                   ORDER

     Before the Court is appellant’s August 31, 2020 second motion to extend the

time to file her brief. We GRANT the motion and ORDER appellant’s brief filed

by September 14, 2020.


                                           /s/   LANA MYERS
                                                 JUSTICE